Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-07090 BlackRock California Insured Municipal 2008 Term Trust, Inc. (Exact name of registrant as specified in charter) 100 Bellevue Parkway, Wilmington, DE 19809 (Address of principal executive offices) (Zip code) Robert S. Kapito, President BlackRock California Insured Municipal 2008 Term Trust, Inc. 40 East 52nd Street, New York, NY 10022 (Name and address of agent for service) Registrants telephone number, including area code: 888-825-2257 Date of fiscal year end: December 31, 2007 Date of reporting period: March 31, 2007 Item 1. Schedule of Investments. The Registrants unaudited schedule of investments as of the close of the reporting period pursuant to Rule 30b1-5 under the Investment Company Act of 1940 is as follows: PORTFOLIO OF INVESTMENTS (unaudited) MARCH 31, 2007 BlackRock California Insured Municipal 2008 Term Trust (BFC) (Percentages shown are based on Net Assets) Principal Amount Option Call (000) Description Provisions1 Value LONG-TERM INVESTMENTS87.1% California77.2% $ 1,060 Anaheim Union High Sch. Dist., Sch. Impvts. Ad Valorem Ppty. Tax GO, Ser. A, 3.50%, 8/01/08, FSA No Opt. Call $ 1,060,244 California, 3,000 Pub. Impvts. GO, 5.50%, 2/01/10, MBIA No Opt. Call 15,000 Pub. Impvts. Misc. GO, 6.30%, 9/01/08, MBIA No Opt. Call 2,000 Recreational Fac. Impvts. Ad Valorem Ppty. Tax GO, 6.25%, 9/01/08, FGIC No Opt. Call 3,000 Sch. Impvts. Misc. GO, 5.50%, 4/01/09, MBIA No Opt. Call 2,600 Castaic Lake Wtr. Agcy., Non-Terminable Lease COP, Wtr. Sys. Impvt. Proj., Ser. A, 7.25%, 8/01/10, MBIA No Opt. Call 1,000 City of Chula Vista, Pub. Impvts. Lease Abatement COP, Police Fac. Proj., 4.00%, 8/01/08, MBIA No Opt. Call 5,500 2 Clovis Unified Sch. Dist., Sch. Impvts. Ad Valorem Ppty. Tax GO, Ser. B, Zero Coupon, 8/01/08, FGIC ETM 2,635 Cnty. of Alameda, Lease Approp. COP, Ser. A, 3.80%, 12/01/08, MBIA No Opt. Call 11,000 Cnty. of San Diego, Lease Abatement COP, 5.625%, 9/01/12, AMBAC No Opt. Call 7,500 Dept. of Wtr. Recs., Cash Flow Mgmt. Elec., Pwr. & Lt. RB, Ser. A, 3.125%, 5/01/08, FSA No Opt. Call 1,855 El Paso de Robles, Pub. Impvts. Ad Valorem Ppty. Tax GO, Ser. A, Zero Coupon, 8/01/09, FGIC No Opt. Call 4,025 Elsinore Valley Mun. Wtr. Dist., Non-Terminable Lease COP, Ser. A, 6.00%, 7/01/09, FGIC No Opt. Call 2,000 Hlth. Facs. Fing. Auth., Hlth., Hosp. & Nusing Home RB, Sutter Hlth. Care Sys. Proj., 5.70%, 8/15/09, MBIA 04/07 @ 102 1,245 Long Beach Brd. of Fin. Auth., Cash Flow Mgmt. TA, Redev. Proj., 3.50%, 8/01/08, AMBAC No Opt. Call Los Angeles Cnty. Cap. Asset Leasing Corp., Lease Abatement RB, 2,910 5.95%, 12/01/07, AMBAC No Opt. Call 8,090 6.00%, 12/01/08, AMBAC No Opt. Call 8,600 6.05%, 12/01/09, AMBAC No Opt. Call 4,405 Los Angeles Cnty. Met. Transp. Auth., Spl. Assmt. RB, Spl. Benefit Assmt. Dist. A1 Proj., 3.75%, 9/01/08, AMBAC No Opt. Call 2,660 2 Los Angeles Unified Sch. Dist., Sch. Impvts. Lease Abatement COP, Ser. B, 3.00%, 10/01/08, FSA ETM 1,000 Mount Diablo Unified Sch. Dist., Sch. Impvts. Ad Valorem Ppty. Tax GO, 3.50%, 8/01/08, FSA No Opt. Call 1,000 Orange Cnty. Local Transp. Auth., Misc. Sales Tax RB, 6.00%, 2/15/09, MBIA No Opt. Call 2,495 2 Pasadena Unified Sch. Dist., Sch. Impvts. Ad Valorem Ppty. Tax GO, Ser. C, 3.50%, 11/01/08, FSA ETM 2,100 Pub. Wks. Brd., Elec., Pwr. & Lt. Impvts. Misc. RB, Energy Efficiency Proj., Ser. A, 5.625%, 10/01/08, AMBAC 04/07 @ 101 3,345 Sacramento City Fing. Auth., Pub. Impvts. Lease Abatement RB, City Hall & Redev. Projs., Ser. A, 3.50%, 12/01/08, FSA No Opt. Call Sacramento Mun. Util. Dist., 3,750 2 Elec., Pwr. & Lt. RB, Ser. C, 5.75%, 11/15/08, FGIC ETM 2,950 2 Elec., Pwr. & Lt. RB, Ser. C, 5.75%, 11/15/09, MBIA ETM 825 2 Swr. RB, Ser. C, 5.75%, 11/15/07, MBIA ETM 3,855 2 San Bernardino Cnty. Transp. Auth., Hwy. Impvts. Sales Tax RB, 6.00%, 3/01/10, FGIC ETM San Diego Cnty. Regl. Transp. Comm., Hwy. Impvts. Sales Tax RB, 4,030 2 Ser. A, 6.00%, 4/01/08, MBIA ETM 1,285 2 Ser. A, 6.00%, 4/01/08, FGIC ETM 1,000 San Mateo Cnty. Cmnty. Coll. Dist., Univ. & Coll. Impvts. Ad Valorem Ppty. Tax GO, Ser. A, 3.30%, 9/01/08, FGIC No Opt. Call Santa Ana Unified Sch. Dist., Sch. Impvts. Ad Valorem Ppty. Tax GO, 1,000 Ser. B, Zero Coupon, 8/01/08, FGIC No Opt. Call 2,000 Ser. B, Zero Coupon, 8/01/09, FGIC No Opt. Call Puerto Rico9.9% Elec. Pwr. Auth., Elec., Pwr. & Lt. Impvts. RB, 5,280 Ser. DD, 5.00%, 7/01/09, FSA 07/08 @ 101.5 1 BlackRock California Insured Municipal 2008 Term Trust (BFC) (continued) (Percentages shown are based on Net Assets) Principal Amount Option Call (000) Description Provisions1 Value Puerto Rico(cont'd) $ 6,000 Ser. DD, 5.00%, 7/01/10, FSA 07/08 @ 101.5 $ 6,187,740 4,000 Mun. Fin. Agcy., Cash Flow Mgmt. Ad Valorem Ppty. Tax GO, Ser. A, 5.625%, 8/01/10, FSA 08/09 @ 101 4,217,440 15,846,959 Total Long-Term Investments (cost $135,500,049) 139,019,010 Shares (000) MONEY MARKET FUNDS12.6% 14,050 AIM Tax Free Cash Res. Portfolio - Institutional Class, 3.45% N/A 14,050,000 6,100 SSgA Tax Free Money Mkt. Fund - Class A, 3.06% N/A 6,100,000 Total Short-Term Investments (cost $20,150,000) 20,150,000 Total Investments 99.7% (cost $155,650,0493) $ 159,169,010 Other assets in excess of liabilities 0.3% 497,880 Net Assets Applicable to Common Shareholders100% $ 159,666,890 1 Date (month/year) and price of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. 2 Security is collateralized by Municipal or U.S. Treasury obligations. 3 Cost for federal income tax purposes is $155,596,683. The net unrealized appreciation on a tax basis is $3,572,327, consisting of $3,668,661 gross unrealized appreciation and $96,334 gross unrealized depreciation. The value (market value plus accrued interest) of securities that are covered by insurance, which ensures the payment of principal and interest, represent approximately 100.8% of the Trust's managed assets. AMBAC  25.3% FGIC  16.5% FSA  21.4% MBIA  25.0% Other  12.6% KEY TO ABBREVIATIONS AMBAC  American Municipal Bond Assurance Corp. GO  General Obligation COP  Certificate of Participation MBIA  Municipal Bond Insurance Assoc. ETM  Escrowed to Maturity RB  Revenue Bond FGIC  Financial Guaranty Insurance Co. TA  Tax Allocation FSA  Financial Security Assurance 2 Item 2. Controls and Procedures. (a) The Registrants principal executive and principal financial officers have evaluated the Registrants disclosure controls and procedures within 90 days of this filing and have concluded, as of that date, that the Registrants disclosure controls and procedures were reasonably designed to ensure that information required to be disclosed by the Registrant in this Form N-Q was recorded, processed, summarized, and reported within the required time periods and that information to be disclosed by the Registrant in this Form N-Q was accumulated and communicated to the Registrants management, including its principal executive and principal financial officers, as appropriate, to allow timely decisions regarding required disclosure. (b) There were no changes in the Registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a -3(d)) that occurred during the Registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. Item 3. Exhibits. Separate certifications of the Registrants Principal Executive and Financial Officers pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached as EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BlackRock California Insured Municipal 2008 Term Trust, Inc. By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: May 25, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert S. Kapito Name: Robert S. Kapito Title: President and Principal Executive Officer Date: May 25, 2007 By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: May 25, 2007
